Citation Nr: 1819541	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  16-20 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an increased rating for degenerative disc disease of the lumbar spine currently evaluated as 40 percent disabling, to include the issue of a rating in excess of 20 percent prior to June 17, 2016.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION


The Veteran served on active duty from July 1960 to July 1964.  He also served in the Naval Reserves. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2014, rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO), that continued a 20 percent rating for degenerative disc disease.  In August 2016, the RO granted an increase to 40 percent effective June 17, 2016.   

In January 2018, a Video Conference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the hearing before the undersigned, the Veteran indicated that his claimed condition had worsened since he was last examined for VA purposes in 2016.  In support of that contention, he subsequently submitted a Disability Benefits Questionnaire completed in February 2018 by a private physician.  This report documented the Veteran's range of motion of the lumbar spine, which was quite limited, but present.  At the same time, however, the examiner indicated in the report that the Veteran had unfavorable ankylosis of the entire thoracolumbar spine.  Since ankylosis is understood to mean "immobility and consolidation of a joint due to disease, injury, or surgical procedure," Colayong v. West,  12 Vet. App. 524, 528 (1999), a reconciliation is needed for the disconnect between the findings reflecting a range of motion and at the same time immobility.  Accordingly, the Veteran should be scheduled for an examination for VA purposes.  At the same time, any additional records of treatment should be sought.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to identify an additional records of relevant treatment he would like considered in connection with this appeal.  The identified records should be sought.  

2. The Veteran should be scheduled for an examination of his service connected lumbar spine disability.  All indicated tests and studies should be accomplished, and all findings reported in detail.  In particular, the examiner is requested to indicate whether unfavorable ankylosis of the entire thoracolumbar spine is present; the extent of impairment of left lower extremity radiculopathy; and whether right lower extremity radiculopathy is present, and if so, whether it is secondary to the Veteran's service connected degenerative disc disease.  

3. Thereafter, the claim should be re-adjudicated.  If the benefit sought on appeal remains denied, the Veteran and is representative should be provided a supplemental statement of the case, and the case returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




